In the Missouri Court of Appeals
                        Eastern District
                                              DIVISION THREE

IN THE MATTER OF THE CARE AND                              )            No. ED108002
TREATMENT OF L.D., a/k/a L.E.D.,                           )
                                                           )            Appeal from the Circuit Court
                            Appellant.                     )            of the City of St. Louis
                                                           )
                                                           )            Honorable James E. Sullivan
                                                           )
                                                           )
                                                           )            FILED: September 22, 2020

                                                    Introduction

           L.D. appeals from the judgment of the trial court committing him to the Missouri

Department of Mental Health (“DMH”) as a sexually violent predator (“SVP”) following a jury

verdict finding that L.D. is an SVP. In Point One, L.D. argues the trial court abused its

discretion in denying his motion to exclude testimony diagnosing L.D. with other specified

paraphilic disorder, non-consent (“OSPD, Non-Consent”) because the testimony failed to meet

the standards for admissibility for expert testimony under Section 490.065.1 In Point Two, L.D.

contends the trial court erred in denying his motions for a judgment of acquittal because there

was insufficient evidence to find L.D. was an SVP. L.D. argues that a diagnosis of OSPD, Non-

Consent cannot constitute a mental abnormality. In Point Three, L.D. alleges the trial court erred

in rejecting his proffered instructions requiring the jury to specifically and unanimously identify



1
    All Section references are to RSMo (2016) as supplemented through 2017, unless otherwise indicated.
the precise mental abnormality from which L.D. suffered, rather than requiring the jury to only

unanimously agree that L.D. suffered from some mental abnormality.

       The record contains substantial expert testimony supporting the reliability of diagnoses of

OSPD, Non-Consent. Accordingly, the trial court did not abuse its discretion in allowing

testimony diagnosing L.D. with OSPD, Non-Consent, and we deny Point One. Because a

diagnosis of OSPD, Non-Consent constitutes a diagnosis of a mental abnormality, we deny Point

Two. Because the jury need only find that L.D. suffered from a mental abnormality, and need

not be unanimous as to which mental abnormality L.D. suffered, we deny Point Three.

Accordingly, we affirm the judgment of the trial court.

                                  Factual and Procedural History

       L.D. has a long history of sexual violence and sexual exposure, including convictions for

forcible rape and forcible sodomy, the specifics of which are not relevant to this appeal. Due to

this history, in December 2017, the State civilly petitioned to have L.D. committed as an SVP to

the DMH.

       Prior to trial, L.D. filed a motion in limine seeking to exclude any testimony diagnosing

L.D. with OSPD, Non-Consent on the basis that such a diagnosis did not meet the threshold for

admissibility under Section 490.065. Alternatively, L.D. requested a hearing on the matter.

Without conducting a hearing, the trial court denied the motion and ruled that any testimony

diagnosing L.D. with OSPD, Non-Consent would be admissible.

       The case proceeded to a jury trial. The State called Dr. Kent Franks (“Dr. Franks”), a

licensed clinical psychologist. Dr. Franks reviewed L.D.’s records and sought an interview with

L.D., which was denied. Dr. Franks testified that he diagnosed L.D. with OSPD, Non-Consent,

at which point L.D. objected pursuant to the motion in limine, which the trial court overruled.

Dr. Franks testified that atypical sexual arousals only develop into a disorder if the arousals
                                                  2
interfere with an individual’s social and occupational functioning. Dr. Franks testified that

OSPD, Non-Consent involves sexual fantasies, sexual urges, and sexual behavior towards non-

consenting individuals that present for more than six months. Dr. Franks testified that paraphilic

disorders are chronic and cannot be cured, only managed.

       During cross-examination, Dr. Franks testified that the most recent edition of the

Diagnostic and Statistical Manual of Mental Disorders (the “DSM”), the DSM-V, is an

authoritative resource. Dr. Franks acknowledged that there are six disorders listed as otherwise

specified paraphilic disorders in the DSM-V, but that OSPD, Non-Consent is not one of them.

Dr. Franks also acknowledged that OSPD, Non-Consent was not listed in the “Items for Further

Study” section of the DSM-V. Dr. Franks testified that OSPD, Non-Consent had been proposed

for inclusion in the DSM-III and DSM-IV but had been rejected. Dr. Franks nevertheless

testified that there is an agreed upon definition for OSPD, Non-Consent used by clinicians based

on “[s]exual fantasies, urges, [and] behaviors, directed towards a non-consenting person.” Dr.

Franks acknowledged the existence of professional articles rejecting OSPD, Non-Consent as a

valid psychological diagnosis, as well as professional articles supporting its diagnosis. On

redirect examination, Dr. Franks testified that not all sexual disorders are included in the DSM-V

because sexual disorders are too complex and varied to possibly list all of them.

       The State also called Dr. Nena Kircher (“Dr. Kircher”), a licensed psychologist to testify

at trial. Dr. Kircher also diagnosed L.D. with OSPD, Non-Consent. On cross-examination, Dr.

Kircher testified that there were non-paraphilic reasons for a person to commit rape and that

there was not a consensus on the difference between paraphilic and non-paraphilic rape. On

redirect examination, Dr. Kircher testified that all paraphilic disorders have basic diagnostic

criteria including at least six months of sustained behavior, interpersonal distress, and sexual



                                                 3
fantasies, urges, or behaviors. Dr. Kircher testified that it has been the practice for decades to

analyze and diagnose specific paraphilic disorders not delineated in the DSM by applying these

general criteria.

        L.D. called Dr. Lisa Witcher (“Dr. Witcher”), a certified forensic examiner with the

DMH. Dr. Witcher did not diagnose L.D. with OSPD, Non-Consent. Dr. Witcher testified that

there are criteria for diagnosing other specified paraphilic disorders but not for OSPD, Non-

Consent.

        L.D. also called Dr. Brian Holoyda (“Dr. Holoyda”), a forensic psychiatrist. Dr. Holoyda

testified that OSPD, Non-Consent has not been included in the DSM due to insufficient research

to support that the disorder exists, insufficient evidence of reliable diagnosability, and numerous

organizations’ advice against inclusion because the diagnosis is not generally accepted in the

fields of psychology and psychiatry. Dr. Holoyda testified that it would not be an acceptable

practice to diagnose a condition that has been rejected by the DSM and accompanying literature.

Dr. Holoyda testified about multiple studies finding poor inter-rater reliability in diagnosing

OSPD, Non-Consent, meaning two people could likely come to different conclusions about

whether a given individual has OSPD, Non-Consent, leading to a high rate of false positives. Dr.

Holoyda testified that even if OSPD, Non-Consent were a valid construct, the diagnosis was

misapplied and over-applied in SVP proceedings. Dr. Holoyda testified that OSPD, Non-

Consent was an inappropriate diagnosis to make in forensic settings.

        L.D. moved for a directed verdict at both the close of State’s evidence and the close of all

evidence. The trial court denied both motions.

        During the jury instruction conference, L.D. proffered jury instructions specifying OSPD,

Non-Consent, as the mental abnormality from which the jury had to find L.D. suffered, rather



                                                  4
than requiring the jury to find only that L.D. suffered from a mental abnormality generally. The

trial court rejected the proffered instructions.

        The jury unanimously found L.D. to be an SVP. The trial court ordered that L.D. be

committed as an SVP. This appeal follows.

                                          Points on Appeal

        In Point One, L.D. argues the trial court abused its discretion in denying L.D.’s motion to

exclude testimony diagnosing L.D. with OSPD, Non-Consent because the testimony failed to

meet the standards for admissibility under Section 490.065. In Point Two, L.D. contends the

trial court erred in denying his motions for a judgment of acquittal because there was insufficient

evidence to find L.D. was an SVP because a diagnosis of OSPD, Non-Consent cannot constitute

a mental abnormality. In Point Three, L.D. alleges the trial court erred in rejecting his proffered

instructions requiring the jury find L.D. suffered from OSPD, Non-Consent specifically as

opposed to a mental abnormality generally.

                                              Discussion

I.      Points One and Two—OSPD, Non-Consent

        L.D.’s first two points on appeal challenge the trial court’s ruling allowing expert witness

testimony diagnosing L.D. with OSPD, Non-Consent, and then allowing said diagnosis to

support a finding of mental abnormality required to commit L.D. as an SVP.

        A.      Standard of Review for Point One

        We review a trial court’s ruling on the admissibility of expert testimony under Section

490.065 for whether the trial court abused its discretion. Kirk v. State, 520 S.W.3d 443, 461,

462 (Mo. banc 2017) (internal citation omitted). We will find the trial court abused its discretion

and reverse the judgment only if the trial court’s ruling “was against the logic of the

circumstances and was so arbitrary or unreasonable as to shock the sense of justice and indicate a

                                                   5
lack of careful consideration.” Id. at 461 (internal quotation omitted). Further, we will find an

abuse of discretion only if an erroneous ruling materially prejudiced the respondent’s right to a

fair trial. Id. (internal citation omitted).

         B.       Analysis

         “Missouri’s SVP statute is civil in nature.” Elliott v. State, 215 S.W.3d 88, 93 (Mo. banc

2007) (internal citation omitted). “Admission of expert testimony in civil cases is governed by

[S]ection 490.065.” Id. (internal citation omitted). Section 490.065.1 governs the admission of

expert testimony in all proceedings before the probate division of the circuit court. See Section

632.486 (providing that SVP proceedings occur in the probate division); see also generally Jones

v. State, 565 S.W.3d 704 (Mo. App. S.D. 2018) (discussing the relationship between SVP

proceedings and the probate division). Section 490.065.1 provides:

         (1) If scientific, technical or other specialized knowledge will assist the trier of fact
             to understand the evidence or to determine a fact in issue, a witness qualified as
             an expert by knowledge, skill, experience, training, or education may testify
             thereto in the form of an opinion or otherwise;

         (2) Testimony by such an expert witness in the form of an opinion or inference
             otherwise admissible is not objectionable because it embraces an ultimate issue
             to be decided by the trier of fact;

         (3) The facts or data in a particular case upon which an expert bases an opinion or
             inference may be those perceived by or made known to him at or before the
             hearing and must be of a type reasonably relied upon by experts in the field in
             forming opinions or inferences upon the subject and must be otherwise
             reasonably reliable;

         (4) If a reasonable foundation is laid, an expert may testify in terms of opinion or
             inference and give the reasons therefor without the use of hypothetical
             questions, unless the court believes the use of a hypothetical question will make
             the expert's opinion more understandable or of greater assistance to the jury due
             to the particular facts of the case.2


2
  Section 490.065.1 “retains verbatim the substance of the previous version of the statute[,]” as opposed to Section
490.065.2 which “adopts an approach to the admissibility of expert opinions that is consistent with federal
standards[.]” State ex rel. Gardner v. Wright, 562 S.W.3d 311, 315–16 (Mo. App. E.D. 2018).

                                                          6
        Section 490.065.1(1) requires that the expert testimony assist the trier of fact in the

determination of the issues and that the testifying expert be qualified. Here, L.D. does not

contest that testimony about OSPD, Non-Consent would have assisted the jury. Nor does L.D

challenge the qualifications of Dr. Franks or Dr. Kircher. With no challenge to the State’s

compliance with the requirements of Section 490.065.1(1), we proceed in analyzing the

contested statutory provision. See Murrell v. State, 215 S.W.3d 96, 110 (Mo. banc 2007)

(forgoing review of whether the analogous provision in a previous version of the statute was

satisfied when the appellant disputed only the satisfaction of another provision).

        L.D. maintains that diagnoses of OSPD, Non-Consent are not reasonably relied upon by

experts in the psychological field and are not otherwise reasonably reliable as required by

Section 490.065.1(3). More specifically, L.D. posits that diagnoses of OSPD, Non-Consent are

not generally accepted or reasonably relied upon by experts in the field, that diagnoses of OSPD,

Non-Consent cannot be reliably tested, that OSPD, Non-Consent is not included as a diagnosis in

the DSM-V, and that OSPD, Non-Consent diagnoses may be false positives due to a low level of

inter-rater reliability.

        The State adduced significant expert testimony that disagreed with the testimony

provided by L.D.’s experts. Both Drs. Franks and Kircher diagnosed L.D. with OSPD, Non-

Consent. Dr. Franks testified that there exists an agreed-upon definition of OSPD, Non-Consent

used by clinicians despite the exclusion of said diagnosis from the DSM-V. Dr. Franks testified

that the DSM-V is not exhaustive of diagnoses and omits many sexual disorders recognized by

practitioners and clinicians. Notably, Dr. Kircher testified that experts in the field for decades

have engaged in a consistent practice of diagnosing paraphilic disorders not included in the




                                                  7
DSM. In so doing, experts utilize the DSM’s general framework as a basis for diagnosing

paraphilic disorders.

       The record amply evidences professional debate over the propriety of diagnosing a

person with OSPD, Non-Consent. This debate notwithstanding, the record shows that many

experts in the field understand themselves to be reasonably relying upon diagnoses of OSPD,

Non-Consent, and further accept such diagnoses to be reasonably reliable. Differences of

opinion within a field of scientific expertise is not uncommon, and “disagreement between

experts does not require the exclusion of either expert.” In re Shafer, 171 S.W.3d 768, 773 (Mo.

App. S.D. 2005) (citing Alcorn v. Union Pac. R.R. Co., 50 S.W.3d 226, 246 (Mo. banc 2001)

(overruled on other grounds by Badahman v. Catering St. Louis, 395 S.W.3d 29, 39–40 (Mo.

banc 2013)); see Section 490.065.1(3). Under the applicable statutory standard, the expert

testimony offered by Drs. Franks and Kircher should only be excluded if their opinions are based

upon sources “so slight as to be fundamentally unsupported[.]” See Matter of Sohn, 473 S.W.3d
225, 229–30 (Mo. App. E.D. 2015) (internal citations omitted). The existence of testimony that

OSPD, Non-Consent commonly has been diagnosed in a manner not contrary to, but in fact

modeled after the DSM’s criteria for diagnosing paraphilic disorders, undermines L.D.’s

argument that such diagnoses are not professionally supported and require the exclusion of such

testimony from the jury under Section 490.065.1. See id. We are reminded that, “questions as to

the sources and bases of the expert's opinion affect the weight, rather than the admissibility, of

the opinion, and are properly left to the jury.” Id. at 230 (internal quotation omitted).

       In light of the professional debate over OSPD, Non-Consent, even assuming that the trial

court could have exercised its discretion to exclude the testimony of Drs. Franks and Kircher, “it

cannot be said that its decision [to admit the testimony] was an abuse of discretion.” See Kirk,



                                                  8
520 S.W.3d at 463 (internal citation omitted) (finding no abuse of discretion where the trial court

in an SVP proceeding excluded expert testimony on the results of a penile plethysmograph test

because there was significant expert support on both sides as to whether the test was reliably

relied upon by experts in the field and was otherwise reasonably reliable). We are persuaded that

“[t]he trial court’s decision was based on substantial evidence, . . . was made after careful

consideration, and . . . does not reflect the sort of arbitrary or capricious behavior that shocks the

conscience of the reviewing court so as to warrant a finding of an abuse of discretion.” See id.

Point One is denied.

       In Point Two, L.D. contends the trial court erred in denying his motions for a judgment of

acquittal because OSPD, Non-Consent does not constitute a mental abnormality and, therefore,

the record contains insufficient evidence to find L.D. was an SVP. We note that L.D.

acknowledges in his brief that our courts have consistently held that a diagnosis of OSPD, Non-

Consent is sufficient evidence to establish a mental abnormality and support a finding that the

respondent is an SVP. See Nelson v. State, 521 S.W.3d 229, 233 (Mo. banc 2017) (internal

citations omitted); In re Cozart, 433 S.W.3d 483, 491 (Mo. App. E.D. 2014); In re Parnell, 390
S.W.3d 849, 852 (Mo. App. S.D. 2013). The foundation of L.D.’s second point on appeal is

precariously perched upon his unsuccessful argument presented in Point One. Our rejection of

L.D.’s first point on appeal leads to our corresponding rejection of his second point. Point Two

is denied.

II.    Point Three—Jury Unanimity

       In his final point on appeal, L.D. maintains that the trial court was required to submit his

proffered jury instructions requiring the jury to find not only that L.D. suffered from a mental

abnormality, but that L.D. suffered the specific mental abnormality of OSPD, Non-Consent.



                                                  9
          A.      Standard of Review

          “Whether a jury was properly instructed is a question of law that this Court reviews de

novo.” In re Ginnery, 295 S.W.3d 871, 873 (Mo. App. S.D. 2009) (quoting Edgerton v.

Morrison, 280 S.W.3d 62, 65 (Mo. banc 2009)). We will only reverse a jury verdict on the basis

of instructional error “if the offending instruction misdirected, misled, or confused the jury,

resulting in prejudice to the party challenging the instruction.” Id. (internal quotation omitted).

The party alleging instructional error bears the burden of showing the jury was misdirected,

misled, or confused. Id. (internal citation omitted).

          B.      Analysis

          L.D. is correct in maintaining that the jury’s finding that he is an SVP must be

unanimous. Section 632.495.1. However, the Supreme Court of Missouri has rejected the level

of unanimity L.D. urges this Court to impose in Point Three. Specifically, our Supreme Court

has held that a jury verdict finding a respondent to be an SVP need not be unanimous as to the

precise mental abnormality from which the respondent suffers, but need only unanimously find

that the respondent suffers from a mental abnormality. Matter of D.N., 598 S.W.3d 108, 119–20

(Mo. banc 2020).3 The jury-unanimity requirement does not require the jury to be unanimous

“as to the precise means by which an essential element of an offense is established.” Id. at 120

(citing State v. Celis-Garcia, 344 S.W.3d 150, 155 (Mo. banc 2011)). “The jury needs to be

unanimous only as to the ultimate issue,” which in this case is “the existence of a mental

abnormality that increases [L.D.’s] likelihood of committing predatory acts of sexual violence[.]”

See id.




3
 We note that although this opinion was handed down shortly after L.D. filed his initial brief on appeal, the hand-
down occurred approximately four months before L.D.’s reply brief was due.

                                                         10
       The trial court did not err in declining to submit L.D.’s proposed instructions requiring a

unanimous jury finding as to a specific mental abnormality from which L.D. suffered. See id.; In

re Ginnery, 295 S.W.3d at 873 (internal citation omitted). Point Three is denied.

                                           Conclusion

       The judgment of the trial court is affirmed.



                                                      _______________________________
                                                      KURT S. ODENWALD, Judge

Angela T. Quigless, P.J., concurs.
James M. Dowd, J., concurs.




                                                11